Citation Nr: 0411363	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-11 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for removal of 
a left lung cyst with resection of the eighth rib.  

2.  Entitlement to a rating in excess of 20 percent for duodenal 
ulcer.

3.  Entitlement to a rating in excess of 10 percent for a tender 
scar of the left axillary region.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
December 1966.  

This appeal is before the Board of Veterans' Appeals (Board) from 
a December 2001 rating decision from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued a noncompensable rating for removal of a left lung cyst 
with resection of the eighth rib, a 20 percent rating for duodenal 
ulcer, and a 10 percent rating for a tender scar of the left 
axillary region.  

Although a December 2003 rating decision increased the rating for 
removal of a left lung cyst with resection of the eighth rib to 60 
percent from July 2001, the claim for a rating in excess of 60 
percent remains before the Board because the veteran is presumed 
to seek the maximum benefit allowed by law or regulations, where 
less than the maximum benefit was awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

Appellate consideration of the issues of entitlement to a rating 
in excess of 60 percent for removal of a left lung cyst with 
resection of the eighth rib and of entitlement to a rating in 
excess of 10 percent for a tender scar of the left axillary region 
will be deferred pending completion of the development requested 
in the REMAND portion of this decision.  This appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  The veteran's duodenal ulcer does not manifest with symptoms 
of anemia, vomiting, hematemesis, or melena.  

2.  The veteran has maintained a stable weight for the last two 
years.  

3.  The medical evidence does not show recurrent incapacitating 
episodes of duodenal ulcer averaging ten days or more in duration 
at least four or more times a year.  


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent 
for duodenal ulcer are not met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic 
Code 7305 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim for a rating in excess of 20 percent for duodenal ulcer 
may be adjudicated on the merits because the VA has fulfilled its 
duty to assist and inform the veteran in the development of the 
claim in compliance with The Veterans Claims Assistance Act of 
2000.  The VA shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' s 
claim for a benefit under a law administered by the VA.  38 
U.S.C.A. § 5103A (West 2002).  The VA shall also notify the 
claimant and the claimant's representative, if any, of the 
evidence that is necessary to substantiate the claim, which 
evidence the claimant is to provide, which evidence the VA will 
attempt to obtain for the claimant, and the period of time in 
which the claimant is allowed to respond to notices.  See 38 
U.S.C.A. § 5103(a) (West 2002); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

The veteran received a VA stomach examination in June 2003, and 
the RO obtained the available medical records from the identified 
health care providers.  The veteran filed several lay statements 
with the RO, and his May 2003 substantive appeal declined the 
opportunity for a hearing before the Board.  

The RO's August 2001 and May 2003 letters, April 2003 statement of 
the case, and December 2003 supplemental statement of the case 
informed the veteran of applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act of 
2000, the evidence needed to substantiate the claim, which party 
was responsible for obtaining the evidence, and the period of time 
allowed to respond to notices.  In these documents, the VA 
informed the veteran that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from the identified private health care providers.  
The veteran was informed that it was his responsibility to 
identify health care providers with specificity, that it was his 
responsibility to provide the evidence in his possession that 
pertained to the claim, and that it still remained his ultimate 
responsibility to obtain any lay statements and private medical 
evidence needed to support the claim.  

The VA has fulfilled its duty to assist and inform the veteran.  
He was informed of new and applicable laws and regulations and of 
the evidence needed to substantiate the claim.  He was told which 
party was responsible for obtaining the evidence and provided 
ample opportunity to present such evidence, and the VA has 
obtained the identified pertinent records in its possession or 
confirmed the unavailability of such.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  


Entitlement to a rating in excess of 20 percent for duodenal ulcer

A May 1967 rating decision granted service connection and an 
initial 20 percent rating for duodenal ulcer from December 1966, 
and the veteran perfected a timely appeal of the initial rating.  
A May 1968 Board decision affirmed the continuation of the 20 
percent rating and became final because the veteran received 
notice of the decision by letter dated May 10, 1968.  38 U.S.C.A. 
§ 4004(b) (1967).  Rating decisions in May 1972 and July 1981, 
which continued the 20 percent rating, also became final.  The 
veteran received notice of the decisions by letters dated May 12, 
1972 and July 30, 1981, respectively, and he did not appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 
20.201, 20.202, 20.302 (2003).  

The veteran filed a claim for increased rating in July 2001.  The 
December 2001 rating decision continued the 20 percent rating, and 
the veteran perfected a timely appeal.  

For the veteran to prevail in his claim for increased rating, the 
evidence must show that his service-connected disability has 
caused greater impairment of his earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  The 
rating for a physical disability must be considered from the point 
of view of the veteran working or seeking work and the ability of 
the veteran's body as a whole, or of a system or organ of the 
body, to function under the ordinary conditions of daily life, 
including employment and self-support.  It is the responsibility 
of the rating specialist to interpret examination reports in light 
of the whole recorded history and to reconcile various reports 
into a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

The veteran's disability has always been evaluated under the 
criteria for duodenal ulcer.  See 38 C.F.R. § 4.114, Diagnostic 
Code 7305.  Given the diagnoses and findings of record, the Board 
will consider whether a rating in excess of 20 percent is 
warranted since July 2001, when the veteran filed his application 
for increased rating.  

A rating higher than 20 percent is not in order.  Moderate 
duodenal ulcer, with recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations, is assigned a 20 percent 
evaluation.  Moderately severe duodenal ulcer, less than severe 
but with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging ten days or 
more in duration at least four or more times a year, is assigned a 
40 percent evaluation.  Severe duodenal ulcer, with pain only 
partially relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health, is 
assigned a 60 percent evaluation.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

The June 2003 VA examiner noted that the veteran's duodenal ulcer 
had not manifested with symptoms of anemia, vomiting, hematemesis, 
or melena and that the veteran had maintained a stable weight for 
the last two years.  The medical evidence did not show recurrent 
incapacitating episodes averaging ten days or more in duration at 
least four or more times a year.  

Under these circumstances, the 20 percent rating should continue.  
When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In this case, the symptomatology associated with the 
veteran's duodenal ulcer does not more nearly approximate the 
criteria for a higher evaluation, and the evidence is not so 
evenly balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2003); Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2003).  There have been only two 
hospitalizations due to service-connected duodenal ulcer and no 
marked interference with employment.  Referral for consideration 
of an extraschedular rating is not currently warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for a duodenal 
ulcer is denied.



REMAND

The issues of entitlement to a rating in excess of 60 percent for 
removal of a left lung cyst with resection of the eighth rib and 
of entitlement to a rating in excess of 10 percent for a tender 
scar of the left axillary region must be remanded to schedule new 
VA respiratory and left shoulder examinations for the veteran.  
See 38 U.S.C.A. § 5103A; Charles v. Principi, 16 Vet. App. 370, 
375 (2002).  Reexamination will be requested whenever VA 
determines there is a need to verify the current severity of a 
disability.  See 38 C.F.R. § 3.327 (2003); also see 38 U.S.C.A. § 
5103A; 38 C.F.R. § 4.2.  To constitute a useful and pertinent 
rating tool, a rating examination must be sufficiently 
contemporaneous to allow the adjudicator to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377, 379 (1994).  

In this case, a VA respiratory examination is necessary to fully 
measure current Forced Vital Capacity (FVC), Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO(SB)), and maximum exercise capacity, which were not measured 
at the June 2003 VA respiratory examination.  A VA left shoulder 
examination is necessary to measure the left shoulder's ranges of 
motions.  

Accordingly, the case is remanded to the RO for the following 
development:  

1.  Contact the appropriate VA medical facility(ies) to schedule 
VA respiratory and left shoulder examinations for the veteran.  
Failure of the veteran to report for a scheduled examination 
without good cause could result in denial of the claims.  38 
C.F.R. § 3.655 (2003).  The claims file should be made available 
to and reviewed by the examiner(s) prior to the examination(s).  

The VA respiratory examiner should: i) conduct any indicated 
studies, including measuring Forced Expiratory Volume in one 
second (FEV-1), the ratio of FEV-1 to Forced Vital Capacity (FEV-
1/FVC), Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)), and maximum exercise capacity; 
ii) note whether the claims folder was reviewed; iii) state a 
medical opinion as to the effects of service-connected removal of 
the left lung cyst with resection of the eighth rib upon the 
veteran's ordinary activity, including employment; and iv) if 
present, note cardiac or respiratory limitation, cor pulmonale 
(right heart failure), right ventricular hypertrophy, pulmonary 
hypertension shown by Echo or cardiac catheterization, episodes of 
acute respiratory failure, and the need for outpatient oxygen 
therapy.  Any opinions expressed by the VA respiratory examiner 
must be accompanied by a complete rationale.   

The VA left shoulder examiner should conduct any indicated 
studies; note whether the claims folder was reviewed; and state a 
medical opinion as to: i) the effects of service-connected tender 
scar of the left axillary region upon the veteran's ordinary 
activity, including employment; ii) whether the veteran's service-
connected tender scar of the left axillary region could 
significantly limit functional ability during flare-ups or on 
extended use of the left shoulder; iii) loss of ranges of motion 
of the left shoulder portrayed in degrees, including additional 
ranges of motion loss due to pain on use or during flare-ups; and 
iv) if present in the left shoulder, note less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination and impaired ability to execute skilled movement 
smoothly, pain on movement, swelling, atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  Any 
opinions expressed by the VA left shoulder examiner must be 
accompanied by a complete rationale.  

The RO should review the requested examination reports and medical 
opinions to ensure that they are responsive to and in complete 
compliance with the directives of this remand, and if they are 
not, the RO should implement corrective procedures.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

2.  The RO must review the claims file and ensure that all 
notification and development action required by The Veterans 
Claims Assistance Act of 2000 is completed.  See 38 U.S.C.A. §§ 
5103(a), 5103A; Quartuccio, 16 Vet. App. at 187; McKnight, 131 
F.3d at 1485.  The RO should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act are fully complied with and satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002).  Any binding 
and pertinent court decisions that are subsequently issued also 
should be considered.  

3.  After undertaking any additional development deemed essential, 
the RO should readjudicate the claim of entitlement to a rating in 
excess of 60 percent for removal of the left lung cyst with 
resection of the eighth rib and of entitlement to a rating in 
excess of 10 percent for a tender scar of the left maxillary 
region based upon the entire evidence of record.  All pertinent 
law, Court decisions, and regulations should be considered.  If 
the claims remain in denied status, the veteran and his 
representative should be provided with a supplemental statement of 
the case, which includes notice of any additional pertinent laws 
and regulations that were used, and a full discussion of action 
taken on the veteran's claims.  The RO's actions should follow the 
Court's instructions detailed in Gilbert v. Derwinski, 1 Vet. App. 
49, 59 (1990).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for a response should be 
afforded.  

4.  Thereafter, if appropriate, the claims should be returned to 
the Board for further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No action 
is required of the veteran until he is notified by the RO.  

The claims must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                     
______________________________________________
	WARREN W. RICE, JR.  
	Veterans Law Judge, Board of Veterans' Appeals
	

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



